            Case 1:18-cv-01769-ER Document 95-1 Filed 02/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               2/26/2020
-----------------------------------------------------------------X
JANE DOE,
                                                                     Case No.: 1:18-cv-01769-ER-KHP
                                            Plaintiff,
                                                                     SECOND AMENDED CIVIL
                 - against -                                         CASE DISCOVERY PLAN AND
                                                                     SCHEDULING ORDER
SOLERA CAPITAL LLC and MOLLY ASHBY,
jointly and severally,

                                             Defendants.
-----------------------------------------------------------------X

       This Amended Civil Case Discovery Plan and Scheduling Order is adopted, after
consultation with counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

       1.       All parties do not consent to conducting all further proceedings before a
                Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
                The parties are free to withhold consent without adverse substantive
                consequences. (If all parties consent, the remaining paragraphs of this form need
                not be completed.)

       2.       This case is to be tried to a jury.

       3.       Amended pleadings may be filed until March 23, 2020.

       4.       Additional interrogatories, pursuant to Fed. R. Civ. P. 33(a)(1), shall be limited to
                five (5) in number and shall be served no later than March 9, 2020, and responses
                thereto shall be served within thirty (30) days thereafter. The provisions of Local
                Civil Rule 33.3 shall not apply to this case.

       5.       The parties’ having exchanged first requests for production of documents,
                Plaintiff’s responses to Defendants’ outstanding requests for production of
                documents shall be served no later than February 28, 2020. Supplemental requests
                under Fed. R. Civ. P. 34 shall be served no later than March 9, 2020, and responses
                thereto shall be served within thirty (30) days thereafter.

       6.       Non-expert depositions shall be completed by April 24, 2020.

       7.       Defendants’ having served Requests to Admit on January 22, 2020, Plaintiff’s
                responses thereto shall be served no later than February 28, 2020.


                                                         1
          Case 1:18-cv-01769-ER Document 95-1 Filed 02/25/20 Page 2 of 2



     8.       Plaintiff shall make required disclosures under Fed. R. Civ. P. 26(a) with respect to
              treating health care providers expected to be called as witnesses and with respect to
              expert witness and reports no later than March 23, 2020.

     9.       Defendants shall make required disclosures under Fed. R. Civ. P. 26(a)(2) with
              respect to expert witnesses and reports no later than April 30, 2020.

     10.      Expert depositions shall be completed by May 29, 2020.

     11.      ALL DISCOVERY SHALL BE COMPLETED BY MAY 29, 2020.

     12.      Any motions shall be filed in accordance with the Court’s Individual Practices.

     13.      This Civil Case Discovery Plan and Scheduling Order may not be changed
              without leave of Court (or the assigned Magistrate Judge acting under a specific
              order of reference).

     14.      The Magistrate Judge assigned to this case is the Hon. Katharine H. Parker.

     15.      If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
              the Magistrate Judge will schedule a date certain for trial and will, if necessary,
              amend this Order consistent therewith.

     16.                                                           June 3, 2020 at
              The next case management conference is scheduled for ____________,
              __________
              3:30 PM     (to be set by the Court).


SO ORDERED.


________________________
Edgardo Ramos, U.S.D.J.
Dated: ______________
         2/26/2020
New York, New York




                                                 2
